VINSON, Associate Justice.
The appellant filed claim for compensation with the appellee, Deputy Commissioner, for injury to his heart alleged to have been sustained while, in the performance of his duties as baggage-checker for appellee Company, he was assisting three or four other men in loading a box containing a casket and corpse weighing about 500 pounds upon a motor truck.
The Deputy Commissioner found as a fact that “the lifting of the corpse did not precipitate the attack of coronary thrombosis; that claimant’s heart condition was not caused or aggravated by his work [the lifting of the box] on February 13, 1938” and rejected the claim for the reason that “claimant did not sustain an injury to his heart as the result of his employment on February 13, 1938”.
The appellant filed complaint in the District Court seeking revocation of the order and mandatory injunctive relief.1 The transcript of evidence before the Commissioner, and his findings were made part of the record. The District Court dismissed the complaint and this appeal followed.
The case presents the narrow issue: are the findings of the Deputy Commissioner supported by substantial evidence. If such evidence be present, we must affirm.2
True there is evidence in the record that would have supported a finding favorable to appellant. But there is also evidence in the record, including the testimony of the medical expert, that supports the findings as made. As we said in Maryland Casualty Co. v. Cardillo, 70 App.D.C. 121, 104 F.2d 254, the question is not for whom the evidence preponderates, but whether there is evidence present in the record sufficient to justify the Commissioner’s findings.
Affirmed.

 33 U.S.C.A. § 921 (b).


 Crowell v. Benson, 285 U.S. 22, 52 S.Ct. 285, 76 L.Ed. 598; Voehl v. Indemnity Ins. Co.,. 288 U.S. 162, 53 S.Ct. 380, 77 L.Ed. 676, 87 A.L.R. 245.